parties or witnesses, OF did any of them make any statement{s) to you or in your presence? If so,
stute the substance of any such conversation(s) or statement(s) and identify in whose presence
ivthey oceurred,

ANSWER:

See response of Marilou Orgasan to this identical Interrogatory.

1S, Identify every document you prepared, reviewed, assisted in the preparation of, or
were otherwise associated with in the course of your involvement with the incident involving
Plaintiff at or near his jail cell on March 26, 2016, and any other matter arising out of the instant
incident, including, but not limited to, any and/or all medical records, statements. internal
medical statements, reports or documents, and any other documents generated, and provide same
as a production response.

ANSWER:

Gene Wilson’s electronic health record has been produced. In addition, a document
was prepared pursuant to the 2008 regulation implementing the Patient Safety and Quatity
improvement Act of 2005. Corizon Health, Inc. objects to producing this document as it
is, as provided for by the Act, privileged, confidential, and otherwise not discoverable as
patient safety work product.

16. State how long and under what circumstances you knew any and/or all of the
Corizon Health, Inc. employee's who were at or near decedent's jail cell on March 26, 2016,
and state whether you ever discussed the decedent with any and all of these employees betore
and after March 26, 2016 death of decedent. If sc. provide the dates and places of all such
conversations; the verbatim or substantially verbatim account of all such conversations; and the

names and addresses of all persons who were present forall such conversations.
